Exhibit 10.84
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     AMENDED AND RESTATED EMPLOYMENT AGREEMENT executed December 31, 2010 as of
the 12th day of July, 2010, by and between SMITH & WESSON HOLDING CORPORATION, a
Nevada corporation (“Employer”), and MICHAEL F. GOLDEN (“Employee”).
     WHEREAS, Employer desires Employee to continue Employee’s services to
Employer as President and Chief Executive Officer, and Employee desires to do
so, upon the terms and conditions contained herein.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants set forth in this Agreement, the parties hereto agree as follows:
     1. Employment.
     Employer hereby continues Employee’s employment, and Employee hereby
accepts such continuation of employment, as President and Chief Executive
Officer of Employer and of such subsidiaries of Employer as Employer shall
designate and in such other capacities and for such other duties and services as
shall from time to time be mutually agreed upon by Employer and Employee.
Employee shall report to the Board of Directors of Employer.
     2. Full Time Occupation and Other Activities.
     Employee shall devote Employee’s entire business time, attention, and
efforts to the performance of Employee’s duties under this Agreement; shall
serve Employer faithfully and diligently; and shall not engage in any other
employment or other business activities while employed by Employer. The
foregoing limitations shall not be construed as prohibiting Employee from
serving as a director of one or more companies provided that (a) such company
does not compete, directly or indirectly, with Employer; (b) participation on
the board of such company does not significantly interfere with the performance
of Employee’s responsibilities under this Agreement; (c) participation on the
board of such company will not adversely affect the reputation of Employer;
(d) such company shall maintain a policy of directors’ and officers’ liability
insurance covering Employee on such terms and conditions and at a level of
coverage that the Board of Directors of Employer determines to be reasonable for
a company of such size; and (e) such company shall enter into an agreement to
indemnify Employee, to the fullest extent permissible under applicable law, for
expenses and damages in connection with claims against Employee in connection
with service as a director of such company.
     3. Compensation and other Benefits During Term of Employment.
          (a) Base Salary. Employer shall pay to Employee a base salary of
$450,000 per annum to be paid in equal monthly installments, or in such other
periodic installments upon which Employer and Employee shall mutually agree. By
action and in the sole discretion of the Board of Directors of Employer, the
base salary will be subject to annual review and may be increased based on
performance of Employer and Employee.

 



--------------------------------------------------------------------------------



 



          (b) Bonus. Employee shall be eligible to participate in executive
compensation programs maintained by Employer for its executive personnel.
Employee also shall be eligible to receive an annual bonus in such an amount, if
any, determined by the Board of Directors of Employer or such committee of the
Board of Directors as may be designated by the Board of Directors based upon
achievement of performance goals and any other such factors as may be deemed
relevant by the Board of Directors or committee thereof, which shall not be less
than 100% of base at target.
          (c) Stock-Based Compensation and Awards. Employee may receive annual
stock-based compensation awards, with the amount of such awards granted and the
terms and conditions thereof to be determined from time to time by and in the
sole discretion of the Board of Directors of Employer or a committee thereof.
          (d) Fringe Benefits. Employee shall receive a car allowance of $1,000
per month. Employee also shall be entitled to participate in any group
insurance, pension, retirement, vacation, expense reimbursement, and other
plans, programs, and benefits approved by the Board of Directors or a duly
constituted committee of the Board of Directors and made available from time to
time to executive employees of Employer generally during the term of Employee’s
employment hereunder. The foregoing shall not obligate Employer to adopt or
maintain any particular plan, program, or benefit.
          (e) Vacation. Employee shall be entitled to a paid vacation in
accordance with the applicable policies of Employer in effect from time to time,
but not less than four weeks of paid vacation per annum.
          (f) Reimbursement for Business Expenses. Employer shall reimburse
Employee for all travel, entertainment, and other ordinary and necessary
business expenses incurred by Employee in connection with the business of
Employer and Employee’s duties under this Agreement. The term “business
expenses” shall not include any item not deductible in whole or in part by
Employer for federal income tax purposes. To obtain reimbursement, Employee
shall submit to Employer receipts, bills, or sales slips for the expenses
incurred. Reimbursements shall be made by Employer monthly within 10 days of
presentation by Employee of evidence of the expenses incurred.
          (g) Reimbursement for Insurance Premiums. Employer shall reimburse
Employee for the reasonable insurance premiums (and any taxes incident thereto)
for disability insurance covering up to 75% of Employee’s base salary and for
medical and hospitalization insurance for Employee, Employee’s wife, and
Employee’s children under the age of 25 for whom Employee provides a majority of
their financial support.
          (h) Key Person Insurance. Employer shall reimburse Employee for the
reasonable premiums (and taxes incident thereto) for a key person term-insurance
policy of $5.0 million on the life of Employee with such beneficiaries as
Employee shall select.
          (i) Reimbursement for Spousal Attendance. Employer shall reimburse
Employee for reasonable expenses incurred by Employee for travel and related
expenses incurred by or for Employee’s spouse to attend up to four
business-related out of town events, conferences, or conventions annually.

2



--------------------------------------------------------------------------------



 



     4. Term of Employment.
          (a) Employment Term. The term of this Agreement shall be for a period
commencing as of July 12, 2010 and continuing until terminated pursuant to
Section 4(b) below.
          (b) Termination Under Certain Circumstances. Notwithstanding anything
to the contrary herein contained:
               (i) Death. Employee’s employment shall be automatically
terminated, without notice, effective upon the date of Employee’s death.
               (ii) Disability. If Employee shall fail, for a period of more
than 60 consecutive days, or for 90 days within any 180-day period, to perform
any of Employee’s duties under this Agreement as the result of illness or other
incapacity, Employer, at its option and upon written notice to Employee, may
terminate Employee’s employment effective on the date of that notice.
               (iii) Unilateral Decision of Employer. Employer, at its option,
upon written notice to Employee, may terminate Employee’s employment effective
on the date of that notice.
               (iv) Unilateral Decision by Employee. Employee, at Employee’s
option and upon written notice to Employer, may terminate Employee’s employment
effective on the date of that notice.
               (v) Certain Acts. If Employee engages in an act or acts involving
a crime, moral turpitude, fraud, or dishonesty, or if Employee willfully
violates in a material respect Employer’s Corporate Governance Guidelines, Code
of Conduct, or Code of Ethics for the CEO and Senior Financial Officers,
including, without limitation, the provisions thereof relating to conflicts of
interest or related party transactions, Employer, at its option and upon written
notice to Employee, may terminate Employee’s employment effective on the date of
that notice.
               (vi) Change in Control. In the event of a “Change in Control” of
Employer (as defined below), Employee, at Employee’s option and upon written
notice to Employer, may terminate Employee’s employment effective on the date of
the notice (which shall not constitute a unilateral decision by Employee under
Section 4(b)(iv) above) unless (A) the Change in Control shall have been
approved by the Board of Directors, (B) the provisions of this Agreement remain
in full force and effect as to Employee and (C) Employee suffers no reduction in
Employee’s status, duties, authority, or compensation following such Change in
Control, provided that Employee will be considered to suffer a reduction in
Employee’s status, duties, authority, if, after the Change in Control,
(1) Employee is not the chief executive officer of the company that succeeds to
the business of Employer, (2) such company’s common stock is not listed on a
national stock exchange (such as the New York Stock Exchange, the Nasdaq
National Market, or the American Stock Exchange), or (3) such company terminates
Employee or reduces Employee’s status, duties, authority, or compensation within
one year of the Change in Control.

3



--------------------------------------------------------------------------------



 



     (c) Result of Termination.
               (i) Except as otherwise set forth in this Agreement, in the event
of the termination of Employee’s employment pursuant to Sections 4(b)(i)
(“Death”), 4(b)(ii) (“Disability”), 4(b)(iv) (“Unilateral Decision by
Employee”), or 4(b)(v) (“Certain Acts”) above, Employee shall receive no further
compensation under this Agreement.
               (ii) In the event of the termination of Employee’s employment
pursuant to Section 4(b)(iii) (“Unilateral Decision of Employer”) above,
Employee shall (A) for a period of 18 months after the effective date of the
termination, continue to receive Employee’s base salary as provided in Section
3(a) above; (B) receive an amount equal to the average of Employer’s cash bonus
paid for each of the two fiscal years immediately preceding Employee’s
termination, such amount to be paid over the period of 18 months after the
effective date of the termination; and (C) receive the car allowance and
coverage under Employer’s medical plan to the extent provided for Employee
pursuant to Section 3(d) above at the effective date of the termination, such
benefits to be received over the period of 18 months after the effective date of
the termination.
               (iii) In the event of the termination of Employee’s employment
pursuant to Section 4(b)(vi) (“Change in Control”) above, Employee shall (A) for
a period of 24 months after the effective date of the termination, continue to
receive Employee’s base salary as provided in Section 3(a) above; (B) receive an
amount equal to the average of Employee’s cash bonus paid for each of the two
fiscal years immediately preceding Employee’s termination, such amount to be
paid and received over a period of 18 months after the effective date of the
termination; (C) receive the car allowance and coverage under Employer’s medical
plan to the extent provided for Employee pursuant to Section 3(d) above at the
effective date of the termination, such benefits to be received over a period of
24 months after the effective date of the termination. In addition, any unvested
options and restricted stock units granted pursuant to any employment agreement
between Employer and Employee shall immediately vest.
               (iv) In the event of the termination of Employee’s employment
pursuant to Section 4(b)(iii) (“Unilateral Decision of Employer”) above,
Employee shall receive for a period of 36 months following such termination a
cash payment in the amount of $10,000 per 12-month period for post-termination
secretarial support.
               (v) In the event of the termination of Employee’s employment
hereunder after July 12, 2011 pursuant to Sections 4(b)(iii) (“Unilateral
Decision of Employer”) or 4(b)(vi) (“Change in Control”) above, the options
granted under any employment agreement between Employer and Employee that are
vested as of the effective date of the termination, will have a nine-month
post-termination exercise period, but not beyond their original term.
               (vi) In the event of the termination of Employee’s employment
pursuant to Sections 4(b)(ii) (“Disability”), 4(b)(iii) (“Unilateral Decision of
Employer”), or 4(b)(vi) (“Change in Control”) above, or in the event Employee
voluntarily terminates his employment with at least six months advance notice to
Employer, Employer shall, for a period of 36 months following the effective date
of such termination, continue to pay the life insurance premiums on any then
existing life insurance policy provided by Employer to Employee, up to an annual
premium of $20,000 pro-rated on a monthly basis.

4



--------------------------------------------------------------------------------



 



               (vii) In the event of the termination of Employee’s employment
pursuant to Sections 4(b)(i) (“Death”), 4(b)(ii) (“Disability”), 4(b)(iii)
(“Unilateral Decision of Employer”), or 4(b)(vi) (“Change in Control”) above,
Employee shall receive, for the fiscal year of the notice of termination, any
earned bonus, on a pro-rated basis, based on the performance goals actually
achieved for the fiscal year of the notice of termination, as determined in the
sole discretion of the Board of Directors of Employer, at the time such bonuses
are paid to other employees.
Any payments made by Employer pursuant to this Section 4(c) (other than the
payment, if any, described in Section 4(c)(vii)) shall be paid on a monthly
basis beginning on the first payroll date following Employee’s Separation from
Service within the meaning of Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”), and not in a lump sum and shall be treated as a
series of separate payments for purposes of Section 409A. Employee shall receive
no additional compensation following any termination except as provided herein.
In the event of any termination, Employee shall resign all positions (including
positions on the Board of Directors) with Employer and its subsidiaries. If
Employee is a “specified employee” within the meaning of Section 409A, then
payments shall not commence until six months following Employee’s separation
from service to the extent necessary to avoid the imposition of the additional
20% tax under Section 409A (and in the case of installment payments, the first
payment shall include all installment payments required by this subsection that
otherwise would have been made during such six-month period). If the payment
described in Section 4(c)(vi) must be delayed for six months pursuant to the
preceding sentence, Employee shall bear the full cost of such payment during
such delay period. Upon the date such payment would otherwise commence, Employer
shall reimburse Employee for such payments, to the extent that such payments
otherwise would have been paid by Employer had such payments commenced upon
Employee’s termination of employment. Any remaining payments shall be provided
by Employer in accordance with the schedule and procedures specified herein.
This Agreement is intended to satisfy the requirements of Section 409A with
respect to amounts subject thereto, and shall be interpreted and construed
consistent with such intent. Except as provided otherwise herein, no
reimbursement payable to Employee pursuant to any provisions of this Agreement
or pursuant to any plan or arrangement of Employer shall be paid later than the
last day of the calendar year following the calendar year in which the related
expense was incurred, and no such reimbursement during any calendar year shall
affect the amounts eligible for reimbursement in any other calendar year,
except, in each case, to the extent that the right to reimbursement does not
provide for a “deferral of compensation” within the meaning of Section 409A.
          (d) Change in Control. The term “Change in Control” of Employer shall
mean a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934 as in effect on the date of this Agreement or,
if Item 6(e) is no longer in effect, any regulations issued by the Securities
and Exchange Commission pursuant to the Securities Exchange Act of 1934 that
serve similar purposes; provided that, without limitation, such a Change in
Control shall be deemed to have occurred if and when (i) any person (as such
term is used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of
1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934) directly or indirectly of equity securities of
Employer representing 20 percent or more of the combined voting power of
Employer’s then-outstanding equity securities, except that this

5



--------------------------------------------------------------------------------



 



provision shall not apply to any person currently owning at least five percent
or more of the combined voting power of Employer’s currently outstanding equity
securities or to an acquisition of up to 20 percent of the then-outstanding
voting securities that has been approved by at least 75 percent of the members
of the Board of Directors who are not affiliates or associates of such person;
(ii) during the period of this Agreement, individuals who, at the beginning of
such period, constituted the Board of Directors of Employer (the “Original
Directors”), cease for any reason to constitute at least a majority thereof
unless the election or nomination for election of each new director was approved
(an “Approved Director”) by the vote of a Board of Directors constituted
entirely of Existing Directors and/or Approved Directors; (iii) a tender offer
or exchange offer is made whereby the effect of such offer is to take over and
control Employer, and such offer is consummated for the equity securities of
Employer representing 20 percent or more of the combined voting power of
Employer’s then-outstanding voting securities; (iv) Employer is merged,
consolidated, or enters into a reorganization transaction with another person
and, as the result of such merger, consolidation, or reorganization, less than
75 percent of the outstanding equity securities of the surviving or resulting
person shall then be owned in the aggregate by the former stockholders of
Employer; or (v) Employer transfers substantially all of its assets to another
person or entity that is not a wholly owned subsidiary of Employer. Sales of
Employer’s Common Stock beneficially owned or controlled by Employee shall not
be considered in determining whether a Change in Control has occurred.
     5. Competition and Confidential Information.
          (a) Interests to be Protected. The parties acknowledge that Employee
will perform essential services for Employer, its employees, and its
stockholders during the term of Employee’s employment with Employer. Employee
will be exposed to, have access to, and work with, a considerable amount of
Confidential Information (as defined below). The parties also expressly
recognize and acknowledge that the personnel of Employer have been trained by,
and are valuable to, Employer and that Employer will incur substantial
recruiting and training expenses if Employer must hire new personnel or retrain
existing personnel to fill vacancies. The parties expressly recognize that it
could seriously impair the goodwill and diminish the value of Employer’s
business should Employee compete with Employer in any manner whatsoever. The
parties acknowledge that this covenant has an extended duration; however, they
agree that this covenant is reasonable and it is necessary for the protection of
Employer, its stockholders, and employees. For these and other reasons, and the
fact that there are many other employment opportunities available to Employee if
he should terminate his employment, the parties are in full and complete
agreement that the following restrictive covenants are fair and reasonable and
are entered into freely, voluntarily, and knowingly. Furthermore, each party was
given the opportunity to consult with independent legal counsel before entering
into this Agreement.
          (b) Non-Competition. During the term of Employee’s employment with
Employer and for the period equal to the longer of 12 months after the
termination of Employee’s employment with Employer, regardless of the reason
therefor, and the period during which Employee receives cash severance pursuant
to Section 4(c) Employee shall not (whether directly or indirectly, as owner,
principal, agent, stockholder, director, officer, manager, employee, partner,
participant, or in any other capacity) engage or become financially interested
in any competitive business conducted within the Restricted Territory (as
defined below). As

6



--------------------------------------------------------------------------------



 



used herein, the term “competitive business” shall mean any business that sells
or provides or attempts to sell or provide products or services the same as or
substantially similar to the products or services sold or provided by Employer
during Employee’s employment hereunder, and the term “Restricted Territory”
shall mean any state or other geographical in which Employer sells products or
provides services during Employee’s employment hereunder.
          (c) Non-Solicitation of Employees. During the term of Employee’s
employment and for a period of 24 months after the termination of Employee’s
employment with Employee, regardless of the reason therefor, Employee shall not
directly or indirectly, for Employee, or on behalf of, or in conjunction with,
any other person, company, partnership, corporation, or governmental entity,
solicit for employment, seek to hire, or hire any person or persons who is
employed by or was employed by Employer within 12 months of the termination of
Employee’s employment for the purpose of having any such employee engage in
services that are the same as or similar or related to the services that such
employee provided for Employer.
          (d) Confidential Information. Employee shall maintain in strict
secrecy all confidential or trade secret information relating to the business of
Employer (the “Confidential Information”) obtained by Employee in the course of
Employee’s employment, and Employee shall not, unless first authorized in
writing by Employer, disclose to, or use for Employee’s benefit or for the
benefit of, any person, firm, or entity at any time either during or subsequent
to the term of Employee’s employment, any Confidential Information, except as
required in the performance of Employee’s duties on behalf of Employer. For
purposes hereof, Confidential Information shall include without limitation any
materials, trade secrets, knowledge, or information with respect to management,
operational, or investment policies and practices of Employer; any business
methods or forms; any names or addresses of customers or data on customers or
suppliers; and any business policies or other information relating to or dealing
with the management, operational, or investment policies or practices of
Employer.
          (e) Return of Books, Records, Papers, and Equipment. Upon the
termination of Employee’s employment with Employer for any reason, Employee
shall deliver promptly to Employer all files, lists, books, records, manuals,
memoranda, drawings, and specifications; all cost, pricing, and other financial
data; all other written or printed materials and computers, cell phones, PDAs,
and other equipment that are the property of Employer (and any copies of them);
and all other materials that may contain Confidential Information relating to
the business of Employer, which Employee may then have in Employee’s possession,
whether prepared by Employee or not.
          (f) Disclosure of Information. Employee shall disclose promptly to
Employer, or its nominee, any and all ideas, designs, processes, and
improvements of any kind relating to the business of Employer, whether
patentable or not, conceived or made by Employee, either alone or jointly with
others, during working hours or otherwise, during the entire period of
Employee’s employment with Employer or within six months thereafter.
          (g) Assignment. Employee hereby assigns to Employer or its nominee,
the entire right, title, and interest in and to all inventions, discoveries, and
improvements, whether patentable or not, that Employee may conceive or make
during Employee’s employment with Employer, or within six months thereafter, and
which relate to the business of Employer.

7



--------------------------------------------------------------------------------



 



          (h) Equitable Relief. In the event a violation of any of the
restrictions contained in this Section is established, Employer shall be
entitled to preliminary and permanent injunctive relief as well as damages and
an equitable accounting of all earnings, profits, and other benefits arising
from such violation, which right shall be cumulative and in addition to any
other rights or remedies to which Employer may be entitled. In the event of a
violation of any provision of subsection (b), (c), (f), or (g) of this Section,
the period for which those provisions would remain in effect shall be extended
for a period of time equal to that period beginning when such violation
commenced and ending when the activities constituting such violation shall have
been finally terminated in good faith.
          (i) Restrictions Separable. If the scope of any provision of this
Agreement (whether in this Section 5 or otherwise) is found by a Court to be too
broad to permit enforcement to its full extent, then such provision shall be
enforced to the maximum extent permitted by law. The parties agree that the
scope of any provision of this Agreement may be modified by a judge in any
proceeding to enforce this Agreement, so that such provision can be enforced to
the maximum extent permitted by law. Each and every restriction set forth in
this Section 5 is independent and severable from the others, and no such
restriction shall be rendered unenforceable by virtue of the fact that, for any
reason, any other or others of them may be unenforceable in whole or in part.
     6. Miscellaneous.
          (a) Notices. All notices, requests, demands, and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given, made, and received (i) if personally delivered,
on the date of delivery, (ii) if by facsimile transmission, upon receipt,
(iii) if mailed, three days after deposit in the United States mail, registered
or certified, return receipt requested, postage prepaid, and addressed as
provided below, or (iv) if by a courier delivery service providing overnight or
“next-day” delivery, on the next business day after deposit with such service
addressed as follows:

  (1)   If to Employer:          2100 Roosevelt Avenue
Springfield, Massachusetts 01104
Attention: Chairman of the Board
        with a copy given in the manner
prescribed above, to:         Greenberg Traurig, LLP
2375 East Camelback Road
Suite 700
Phoenix, Arizona 85016
Attention: Robert S. Kant, Esq.
Phone: (602) 445-8302
Facsimile: (602) 445-8100
E-Mail: KantR@gtlaw.com

8



--------------------------------------------------------------------------------



 



  (2)   If to Employee:
2100 Roosevelt Avenue
Springfield, Massachusetts 01104-1606
Phone: (413) 747-3349
Facsimile: (413) 739-8528
E-Mail: Mfgolden1@aol.com

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 6 for the giving of notice.
          (b) Indulgences; Waivers. Neither any failure nor any delay on the
part of either party to exercise any right, remedy, power, or privilege under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power, or privilege preclude any other or
further exercise of the same or of any other right, remedy, power, or privilege,
nor shall any waiver of any right, remedy, power, or privilege with respect to
any occurrence be construed as a waiver of such right, remedy, power, or
privilege with respect to any other occurrence. No waiver shall be binding
unless executed in writing by the party making the waiver.
          (c) Controlling Law. This Agreement and all questions relating to its
validity, interpretation, performance and enforcement, shall be governed by and
construed in accordance with the laws of the state of Massachusetts,
notwithstanding any Massachusetts or other conflict-of-interest provisions to
the contrary.
          (d) Binding Nature of Agreement. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors, and assigns, except that no party may
assign or transfer such party’s rights or obligations under this Agreement
without the prior written consent of the other party.
          (e) Execution in Counterpart. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of the parties reflected hereon as the signatories.
          (f) Provisions Separable. The provisions of this Agreement are
independent of and separable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.
          (g) Entire Agreement. This Agreement amends and restates in its
entirety the provisions of the Employment Agreement dated November 12, 2007, as
amended on July 12, 2010. This Agreement contains the entire understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements and understandings,
inducements, and conditions, express or implied, oral or written, except as
herein contained. The express terms hereof control and supersede any course of
performance

9



--------------------------------------------------------------------------------



 



and/or usage of the trade inconsistent with any of the terms hereof. This
Agreement may not be modified or amended other than by an agreement in writing.
          (h) Paragraph Headings. The paragraph headings in this Agreement are
for convenience only; they form no part of this Agreement and shall not affect
its interpretation.
          (i) Gender. Words used herein, regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine, or neuter, as the
context requires.
          (j) Number of Days. In computing the number of days for purposes of
this Agreement, all days shall be counted, including Saturdays, Sundays, and
holidays; provided, however, that if the final day of any time period falls on a
Saturday, Sunday, or holiday, then the final day shall be deemed to be the next
day that is not a Saturday, Sunday, or holiday.
     7. Successors and Assigns.
     This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the parties hereto; provided that because the
obligations of Employee hereunder involve the performance of personal services,
such obligations shall not be delegated by Employee. For purposes of this
Agreement successors and assigns shall include, but not be limited to, any
individual, corporation, trust, partnership, or other entity that acquires a
majority of the stock or assets of Employer by sale, merger, consolidation,
liquidation, or other form of transfer. Employer will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business and/or assets of Employer to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that Employer would be required to perform it if no such
succession had taken place. Without limiting the foregoing, unless the context
otherwise requires, the term “Employer” includes all subsidiaries of Employer.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                  SMITH & WESSON HOLDING CORPORATION    
 
           
 
  By:   /s/ John B. Furman    
 
     
 
Chairman — Compensation Committee    
 
                /s/ Michael F. Golden                   Michael F. Golden    

10